Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (simply fixing antecedent issues): 

1. A system comprising 
each separation module (12) is configured to use from the compressed gas source to cause the separation of the composites, and
a hydropneumatic converter (18) is interposed between the activation device (14) and the separation modules (12) and each separation module (12) is connected to the hydropneumatic converter by a hydraulic conduit (24).

2. The separation  of the composites, near to the separation modules (12).

The separation  of the composites, near to the separation modules (12).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Aston (US 8807485 B2) discloses using either a pneumatic or hydraulic system (See Column 6 lines 21-37) to separate spacecraft systems but does not mix the two systems as required by the hydropneumatic converter of Claim 1 above. Adding hydraulic systems to the end of a pneumatic system would required impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642